SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff Rudell Hartwell appeals pro se from the District Court’s March 15, 2004 Memorandum Order granting the motion of defendant, the Commissioner of Social Security, for judgment on the pleadings pursuant to Federal Rule of Civil Procedure 12(c). Plaintiff commenced this action seeking review of a November 22, 2000 decision, in which an administrative law judge (“ALJ”) concluded that the Commissioner had properly reduced plaintiff’s retroactive widow’s benefits of $59,736.00, see 42 U.S.C. § 402(e), which covered a period from March 1990 to December 1996, by $37,078.90 in order to offset Supplemental Security Income (“SSI”) that had been paid to plaintiff during the covered period. See 42 U.S.C. § 1320a-6; 20 C.F.R. § 416.1123(d)(1). On appeal, plaintiff maintains the Commissioner should not have deducted the full $37,078.90 from her widow’s benefits, because she did not receive that amount in SSI benefits.
On appeal, we review de novo the administrative record to determine whether “substantial evidence” supports the ALJ’s decision. See 42 U.S.C. § 405(g); Pollard v. Halter, 377 F.3d 183, 188-89 (2d Cir. 2004). “Substantial evidence” need not lead inexorably to the ALJ’s conclusion, but need only consist of “ ‘such relevant evidence as a reasonable mind might accept as adequate to support [the] conclusion.’ ” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir.2002) (quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971)). If our review of the administrative record reveals that substantial evidence supports the ALJ’s decision, then the decision of the ALJ must be upheld. See 42 U.S.C. § 405(g); Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.1982) (explaining that this Court would be “derelict in our duties” if we “shap[ed] our holding to conform to our own interpretation of the evidence”).
*44Upon review of the record, we conclude that the ALJ’s determination that the full $37,078.90 was properly deducted from plaintiffs widow’s benefit payment is supported by substantial evidence. We have considered all of plaintiffs claims on appeal and find them to be without merit. We hereby AFFIRM the judgment of the District Court.